Citation Nr: 0815946	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-10 439	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected pseudofolliculitis barbae.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include eczema and seborrheic dermatitis, 
claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in December 
2003 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The December 2003 rating decision denied a compensable rating 
for service-connected pseudofolliculitis barbae.  Thereafter, 
upon consideration of additional evidence, the RO increased 
the veteran's rating to 10 percent in an April 2004 rating 
decision.  However, although the veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In December 2002, the RO received the veteran's claim for 
entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  As service 
connection for a skin disorder due to herbicide exposure had 
been previously denied, the RO correctly construed the 
veteran's claim as a request to reopen a claim for service 
connection for a skin disorder.  Thereafter, in December 
2004, the veteran submitted an argument that he was entitled 
to service connection on a direct basis.  A new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 
307 (2006).  Therefore, the issue remains one of new and 
material evidence as characterized on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran claims that the rash on his nose for which he was 
treated in service was the first incident of the eczema or 
seborrheic dermatitis, with which he is currently diagnosed.  
Additionally, he contends that the severity of his service-
connected pseudofolliculitis barbae is greater than 
contemplated by the currently assigned 10 percent rating.  
The Board determines that a remand is required for further 
development of the claims.

Initially, the Board notes that, VA's obligation to obtain 
outstanding, relevant records in the context of an 
application to reopen a previously denied claim is not 
contingent upon the appellant first showing that new and 
material evidence has been submitted.  Under 38 U.S.C.A 
§5103A(f), with regard to previously disallowed claims, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
However, the provisions of 38 U.S.C.A §5103A(c)(3) that 
mandate that VA obtain relevant records, are in a different 
section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Thus, a remand is required to allow 
VA to obtain outstanding records prior to adjudication of any 
of the claims on appeal.

Specifically, in June 2003, the veteran indicated that he 
continues to be seen by Dr. G. for treatment of his skin 
disorders and submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA for the records of Dr. 
G, dated from 1990 to the present.  However, the only records 
for Dr. G. in the claims file are dated from April 2000 to 
November 2001, and there is no indication that the RO 
attempted to obtain additional records from Dr. G.  
Consequently, the Board determines that the claims must be 
remanded so VA can fulfill its duty to assist by requesting 
records for Dr. G. from 1990 to the present. 

Additionally, the Board observes that the veteran has 
received treatment at the VA medical center (VAMC) in Dayton, 
and that the most recent VA treatment record is dated in 
August 2002.  Thus, the RO/AMC should also request any 
treatment records from the Dayton VAMC relevant to treatment 
for the veteran's skin disorders dated from August 2002 
onward.

Further, the veteran's most recent VA examination for his 
pseudofolliculitis barbae was in August 2005.  He has 
indicated that the examination occurred when the outbreak of 
the disorder was milder than at other times.  Therefore, the 
RO/AMC should instruct the veteran to receive treatment 
during a more severe outbreak of his pseudofolliculitis 
barbae and submit those treatment records, as well as 
schedule the veteran for another VA examination to determine 
the current severity of his pseudofolliculitis barbae.

Finally, the Board observes that the Court of Appeals for 
Veteran's Claims recently issued a decision which interprets 
the notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007)), as they pertain to increased 
rating claims.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, for an increased compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

Through various documents, the veteran has been notified that 
he must show that his service-connected pseudofolliculitis 
barbae had increased in severity and that disability rating 
evaluations take into consideration the effects of his 
disability on his employment, as well as of the diagnostic 
code and rating criteria relevant to his disability.  
However, the veteran has not been notified that he can submit 
evidence of how his disability affects his daily life.  
Further, the Board determines that a single notice fully 
compliant with VCAA and Vazquez-Flores could be of benefit to 
the veteran.

Accordingly, the case is remanded for the following action:

1.	Send the veteran a corrective VCAA 
letter that notifies him of the 
evidence required to substantiate his 
increased rating claim, to include a 
showing that the disability had 
increased in severity and how it 
affects his employment and daily life, 
as well as provides notice of the 
relevant diagnostic code(s) and rating 
criteria. 

2.	Request records from Dr. G. dated from 
1990 to the present as indicated in the 
veteran's June 2003 authorization for 
release of records.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

3.	Obtain treatment records relevant to 
the veteran's skin disorders dated 
after August 2002, if any, from the 
Dayton VAMC.  If records do not exist 
or are otherwise unobtainable, such 
should be documented in the claims 
file.

4.	Instruct the veteran to seek treatment 
either from VA or a private physician 
during a more severe outbreak of his 
pseudofolliculitis barbae and to 
submit, or request that VA obtain, the 
records from that treatment.

5.	Schedule the veteran for a VA 
dermatological examination to ascertain 
the current nature and severity of his 
pseudofolliculitis barbae.  The claims 
file should be made available to the 
examiner for review and the report 
should reflect that such review 
occurred.  All necessary tests should 
be performed. 

6.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of those actions, the 
veteran's increased rating and service 
connection claims should be 
readjudicated, to include all evidence 
received since the September 2005 
supplemental statement of the case 
(SSOC) with regard to his increased 
rating claim and January 2007 statement 
of the case with regard to his service 
connection claim.  The veteran and his 
representative should then be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



